Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 9, 2017

                                       No. 04-16-00737-CV

              In the Interest of J.D.A.O., D.E.O., A.R.O., and E.R.T., Children,
                                           Appellant

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-PA-00648
                          Honorable Martha Tanner, Judge Presiding


                                          ORDER
       This is an accelerated appeal from a final order terminating parental rights and granting
the adoption of the children the subject of this suit. See TEX. R. APP. P. 28.4 (accelerating appeals
in parental termination cases); TEX. R. JUD. ADMIN. 6.2(a) (requiring appellate courts to dispose
of an appeal from an order terminating parental rights within 180 days of the date the notice of
appeal is filed). Appellant filed her notice of appeal on November 7, 2016, and her brief on
January 18, 2017. The appellees’ briefs were due on February 7, 2017. One of the appellees, the
Texas Department of Family and Protective Services, filed its brief on February 3, 2017.

        Two of the appellees have filed a motion asking for an extension of time to March 7,
2017 to file their brief. The motion is GRANTED. However, NO FURTHER EXTENSIONS
will be granted. If the appellees fail to file their brief by March 7, 2017, this appeal will be
set for submission without their brief.



                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court